FORM 10 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES UNDER SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 Robertson Acquisitions II, Inc. (Name of Small Business Issuer in its charter) California 45-4984063 (State or other jurisdiction of incorporation or formation) (I.R.S. employer identification number) Robertson Acquisitions II, Inc. 6320 Canoga Ave., Suite 240 Woodland Hills, CA 91367 91367 (Address of principal executive offices) (Zip Code) Issuer's telephone number: ( 917) 549-2335 Email: dan@ipo-experts.com Securities to be registered under Section 12(b) of the Act: none Securities to be registered under Section 12(g) of the Exchange Act: Title of each class Name of Exchange on which to be so registered each class is to be registered Common Stock, $.00001 N/A Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Small reporting company [ X ] TABLE OF CONTENTS Item 1. Business 3 Item 1A. Risk Factors 15 Item 2. Financial Information 25 Item 3. Properties 27 Item 4. Security Ownership of Certain Beneficial Owners and Management 28 Item 5. Directors and Executive Officers 28 Item 6. Executive Compensation 31 Item 7. Certain Relationships and Related Transactions 31 Item 8. Legal Proceedings 32 Item 9. Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 32 Item 10. Recent Sales of Unregistered Securities 32 Item 11. Description of Registrant’s Securities to be Registered 33 Item 12. Indemnification of Officers and Directors 34 Item 13. Financial Statements and Supplemental Data 33 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item 15. Financial Statements and Exhibits 34 SIGNATURES EXHIBIT INDEX 2 ITEM 1. BUSINESS. (a) Business Development Robertson Acquisitions II, Inc. (“we”, “us”, “our”, the "Company" or the "Registrant") was incorporated in the State of California on April 3, 2012. Since inception, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed as a vehicle to pursue a business combination and has made no efforts to identify a possible business combination.
